DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary S. Stern on 5/20/2021.
The application has been amended as follows: 
	Re claim 10, line 11, change the phrase “a plurality of metal patterns being formed to be” to –forming a plurality of metal patterns—
	Re claim 10, line 13, change the phrase “a groove being formed” to –forming a groove—
	Re claim 10, line 15, change the phrase “a through hole being formed” to –forming a through hole—

Reasons For Allowance
Claims 1-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither teach nor make obvious the claimed limitation of the instant application as a whole as recited in claims 1 and 10, respectively.  In particular, the prior art does not teach or suggest a conductor substrate connected above the semiconductor element; and a case member surrounding a region overlapping with the insulating substrate, the semiconductor element, and the conductor substrate in plan view to avoid the region, a plurality of metal patterns being arranged to be spaced from each other on a main surface of the insulating layer, a groove being formed between a pair of adjacent metal patterns of the plurality of metal patterns, a through hole being formed in the conductor substrate at a position overlapping with the groove in plan view, a sealant being filled into the region surrounded by the case member as recited in claim 1; or placing the insulating substrate, the semiconductor element, and the conductor substrate to be surrounded by a case member; and sealing the semiconductor element by supplying a sealant into a region surrounded by the case member, the case member surrounding the region overlapping with the insulating substrate, the semiconductor element, and the conductor substrate in plan view to avoid the region, forming a plurality of metal patterns spaced from each other on a main surface of the insulating layer, forming a groove between a pair of adjacent metal patterns of the plurality of metal patterns, forming a through hole in the conductor substrate at a position overlapping with the groove in plan view as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK CHEN whose telephone number is (571)272-1689.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK S CHEN/Primary Examiner, Art Unit 2893